United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-825
Issued: November 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 9, 2009 appellant, through her representative, filed a timely appeal from the
November 3, 2008 merit decision an the Office of Workers’ Compensation Programs’ hearing
representative who affirmed the termination of her compensation for cervical sprain. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUES
The issues are: (1) whether the Office has met its burden to terminate appellant’s
compensation for the accepted medical condition of cervical sprain; and (2) whether appellant
has met her burden to establish that the work incident on June 17, 2005 caused another medical
condition, such as a disc herniation at C3-4 with radiculopathy, a permanent aggravation of her
degenerative disc disease or a spinal cord injury.

FACTUAL HISTORY
On June 20, 2005 appellant, then a 44-year-old transportation security screener, filed a
claim alleging that she sustained a traumatic injury to her right arm, shoulder and neck on
June 17, 2005 while loading luggage onto an x-ray machine. She described a pulling sensation
in the right shoulder and neck to the fingertips.
On June 28, 2005 Dr. Devin K. Datta, a Board-certified orthopedic surgeon, reported that
appellant was over one year status post C5-7 anterior cervical discectomy and fusion. He stated
that she did very well from the operation with significant improvement of both neck and arm
pain. Appellant recently had a work-related injury, following which she had significant neck,
right-sided numbness, tingling and pain going into her right posterolateral shoulder and arm,
somewhat similar to her previous symptoms. Dr. Datta diagnosed status post C5-7 anterior
cervical discectomy and fusion, mild degenerative disc disease C3-5, and “new onset of neck and
right arm pain.” He recommended a magnetic resonance imaging (MRI) scan to rule out any
new disc herniations, and in the meantime he took appellant off work.
On July 25, 2005 Dr. Datta reviewed appellant’s MRI scan and noted an unusual
abnormality on the posterior aspect of the spinal cord at approximately the C4-5 level. He stated
that it represented either a focal collection of hemosiderin or capillary telangiectasia, unlikely
spinal cord tumor or previous injury. Compared to appellant’s April 2004 MRI scan, Dr. Datta
saw a slight increase on the T2 images with some bright seen on that exact same spot, “which
may indicate something preexisting.” He diagnosed status post discectomy, mild degenerative
disc disease, and now, spinal cord abnormality at the C4-5 level.
On August 22, 2005 Dr. Datta reported that all of appellant’s symptoms worsened after
June 17, 2005, “in which she sustained an injury at work.” Prior to that appellant had cervical
surgery from which she did extremely well. Dr. Datta’s diagnoses included “[w]ork-related
injury with increased neck and bilateral arm pain.” He reported that appellant had a new injury
at work that caused significant problems with her neck that he was working on the abnormality
seen. Dr. Datta stated: “Clearly, [appellant] was doing fine up until the June 17, 2005, injury
and had significant neck and arm symptoms that were new and different than anything she has
experienced in the past.” He recommended keeping appellant off work. On January 31, 2006
Dr. Datta addressed the issue of causal relationship:
“I have read the statement dated January 9, 2006 prepared by [appellant]
regarding the injury sustained on June 17, 2005. The statement explains the
activity which [she] was performing at the time of injury which occurred on
June 17, 2005. I have diagnosed [appellant] with a disc herniation at C3-4 with
radiculopathy into both arms, and aggravated degenerative disc disease. I believe
the diagnosis of herniated disc at C3-4 with radiculopathy is a new condition and
that the degenerative disc disease is a permanent aggravation caused by the
accident that occurred on June 17, 2005, while performing the duties discussed in
the statement prepared by [her]. Although [appellant] has a preexisting condition
in the cervical region, she was able to perform her duties with the [employing
establishment]. Since the new injury her MRI [scan] films have changed and she
is no longer capable of performing her duties. I arrived at my opinion by

2

reviewing the MRI [scan] films of July 7, 2005, September 7, 2005, and films
taken prior to the above-referenced date of accident. I reviewed x-ray films and
examined the patient. I believe that the diagnosed conditions are permanent and
at this time the patient is unable to work.”
The Office referred appellant, together with the case record, to Dr. Stephen R. Gott, a
Board-certified orthopedic surgeon, for a second opinion on whether she sustained a cervical
condition causally related to the June 17, 2005 work incident. On June 29, 2006 Dr. Gott
reviewed appellant’s history of injury, prior history of neck injury and current complaints. He
also reviewed her medical records, including the MRI scans, Dr. Datta’s reports and current
x-rays. After describing his findings on physical examination, he diagnosed (1) cervical strain
without additional neurocompressive injury secondary to work-related injury of June 17, 2005,
and (2) status post prior anterior cervical fusion.
Dr. Gott reported that he did not identify any new neurocompressive pathology that might
have resulted from the June 17, 2005 injury. He stated that the disc osteophyte complex seen at
C6-7 in the MRI scans of July and September 2005 was a residual of her prior surgery. Dr. Gott
noted that appellant related the chronic weakness in her right upper extremity to the weakness
that occurred following her first disc injury in 2004. He found she was capable of light duty with
restrictions of no lifting greater than 15 pounds “relative to her injury of June 17, 2005.”
Dr. Gott added that appellant was reaching a point of maximum medical improvement relative to
her June 17, 2005 injury with a three percent permanent impairment related to that date of injury.
On August 22, 2006 the Office accepted appellant’s claim for a cervical sprain.
Appellant received compensation for temporary total disability on the periodic rolls.
On March 19, 2007 Dr. Sachin R. Shenoy, an attending Board-certified neurologist,
reviewed her records. He noted that the 2004 MRI scan showed no evidence of a spinal cord
injury or spinal cord compression, but the post-injury MRI scan in July 2005 suggested a signal
abnormality at C4-5, which reflected focal hemosiderin deposits consistent with a spinal cord
trauma. Appellant did not have symptoms after the initial surgery to explain this lesion.
“Therefore, based on the MRI scans, I feel that it is most likely that [appellant] suffered a spinal
cord injury at the second incident on June 17, 2005. All of her symptoms that she describes
today are probably as a result of the spinal cord injury.”
The Office found a conflict in medical opinion between appellant’s physicians and
Dr. Gott. It referred appellant, together with the record and a statement of accepted facts, to
Dr. Rudolf A. Hofmann, a Board-certified orthopedic surgeon, for an impartial medical
evaluation.
On September 11, 2007 Dr. Hofmann reviewed appellant’s history and present
symptoms. He noted that the accepted condition was neck sprain. Dr. Hofmann described
findings on physical examination and reviewed her medical record. He stated that appellant had
been extensively evaluated, and physical examinations mentioned upper extremity radiculopathy
and cervical myelopathy; however, no clinical neurologic objective findings consistent with a
diagnosis of cervical radiculopathy or myelopathy were documented in the medical records or
were present on the current physical examination.

3

Dr. Hofmann stated that, without a history of significant change in activity or further
injury, appellant had an increase in neck symptoms in July 2007 associated with difficulty
swallowing and swelling in the anterior neck region. MRI scan findings of an increased soft
tissue signal anterior to the C4 vertebral body and C4-5 disc and laboratory tests were consistent
with an inflammatory disorder. This, he stated, was interpreted as adjacent segment
deterioration: “The contemporary literature no longer associates adjacent segment deterioration
with prior fusion of a neighboring segment but interprets it as an expression of an underlying
multi segment progressive spinal degenerative disorder.”
With respect to the spinal cord lesion seen opposite the upper body of C5, Dr. Hofmann
noted that appellant’s five MRI scans were taken with different equipment and different
techniques. The April 2004 MRI scan did not describe a signal abnormality within the cervical
cord, and the July 2005 MRI scan did not describe typical recent trauma changes, such as cord
edema or cord hemorrhage. He stated:
“If an acute injury occurred on June 17, 2005 leading to an injury of the spinal
cord it would be unlikely that by July 7, 2005 no other signs of recent injury
would be present (such as edema or hemorrhage of the adjacent structures). The
mechanism of injury of lifting baggage is not consistent with a significant injury
to the spinal cord in the absence of a spinal compressive lesion at the level of the
lesion. The more likely scenario is the progression of the degeneration of the disc
at C4-5 adjacent to the prior fusion from C5 to C7. [Appellant’s] clinical course
of no improvement since June 17, 2005 and the spontaneous worsening in July of
2007 is also more consistent with a gradual degenerative condition than a one
time injury on June 17, 2005.”
Dr. Hofmann concluded that appellant’s subjective findings of neck pain, made worse by
use of the upper extremities with a painfully limited range of motion of the cervical spine but no
objective neurological deficit, was consistent with the objective findings of degeneration of the
disc at C4-5, which on MRI scan was characterized by a disc/osteophyte protrusion at C4-5 and
recent inflammation of the C4-5 disc and prevertebral soft tissue. It was his opinion that the
signal abnormality within the spinal cord at the level of C5, first appreciated on the July 7, 2005
MRI scan, was more likely due to the prior anterior cervical fusion from C5 to C7 in 2004 rather
than to an injury within approximately three weeks prior to July 7, 2005.
Dr. Hofmann reported that appellant had no current objective residuals remaining as a
result of the June 17, 2005 injury. “A specific anatomic structure which was injured on June 17,
2005 has not been identified.” All the changes seen on x-ray and MRI scan were either related to
her prior surgery or degenerative. None of the changes seen on imaging studies were specific for
a traumatic condition. The same was true of her clinical findings. Dr. Hofmann added that,
based on the demonstrated progressive degeneration of the C4-5 disc, consistent with her
subjective symptoms, appellant was not able to engage in work without restrictions.
In an addendum dated October 18, 2007, Dr. Hofmann clarified that, based solely on the
allowed condition of neck sprain, appellant would be able to return to her job as a transportation
security screener as described in the statement of accepted facts. Appellant’s work restrictions

4

were due to the preexisting progressive degenerative condition of her cervical spine, particularly
at C4-5. They were not required as a result of the June 17, 2005 injury.
The Office determined that Dr. Hofmann’s opinion created a conflict with Dr. Datta on
the issue of disability causally related to the work injury. It referred appellant, together with the
case record and a statement of accepted facts, to Dr. Pietro Seni, a Board-certified orthopedic
surgeon, for an impartial evaluation of her continuing disability.
On January 23, 2008 Dr. Seni related appellant’s history and present symptoms. He
described his findings on physical examination and reviewed appellant’s medical record.
Dr. Seni reported that appellant’s physical examination was completely within normal limits.
Appellant did not demonstrate restriction of the neck muscles. There were no current objective
findings to support that continuing residuals of the accepted neck sprain were still present and
active. “It is my opinion the accepted condition has resolved entirely.” Dr. Seni noted that a
neck sprain should not last more than 60 days maximum. The average for a light injury was 17
days. “Obviously this injury occurred two and a half years ago and it is my opinion that a plain
sprain/strain should have resolved in the time allowed according to the [Official Disability
Guidelines]. Even the most severe sprain/strain should have resolved within 60 days maximum.”
On March 13, 2008 the Office notified appellant that it proposed to terminate her
compensation benefits on the grounds that the weight of the medical evidence, represented by the
opinions of Dr. Hofmann and Dr. Seni, established that her work-related cervical strain had
resolved, that she had no residuals of her work injury, that she was no longer disabled. It noted
that any restrictions she needed were due to her nonwork-related neck condition, including the
2004 surgery.
In a decision dated April 29, 2008, the Office terminated appellant’s compensation
effective that date. Appellant requested a telephonic hearing before an Office hearing
representative, which was held on August 26, 2008.
In a decision dated November 3, 2008, the Office hearing representative affirmed the
termination of appellant’s compensation for the accepted cervical sprain. The hearing
representative found that the weight of the medical evidence rested with Dr. Seni.
LEGAL PRECEDENT -- ISSUE 1
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.1 Once the Office accepts a
claim, it has the burden of proof to justify termination or modification of compensation benefits.2
After it has determined that an employee has disability causally related to her federal

1

5 U.S.C. § 8102(a).

2

Harold S. McGough, 36 ECAB 332 (1984).

5

employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.3
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for cervical sprain and paid compensation for
temporary total disability on the periodic rolls. It has the burden of proof to terminate benefits.
The Office accepted appellant’s claim on the basis of the opinion of Dr. Gott, the
orthopedic surgeon and second opinion physician. Appellant’s orthopedic surgeon, Dr. Datta,
was elusive about the nature of the injury or medical condition appellant sustained on
June 17, 2005. He reported vague diagnoses such as a new onset of neck and right arm pain, a
work-related injury with increased neck and bilateral arm pain, and a work-related injury
resulting in neck and arm pain. It was not until January 31, 2006 that Dr. Datta offered a specific
diagnosis of the employment injury: (1) disc herniation at C3-4 with radiculopathy into both
arms and (2) a permanent aggravation of degenerative disc disease. He reported that these were
caused by the accident on June 17, 2005. However, Dr. Datta did not explain how he came to
diagnose a disc herniation at C3-4 with radiculopathy. It was he who recommended an MRI
scan to rule out any new disc herniations. Dr. Datta stated in a January 31, 2006 report that he
reviewed the July 7 and September 7, 2005 MRI scan films. The former report makes no
reference to a disc herniation at that level, and the latter report states: “At C3-4, there is no
significant disc abnormality, central canal stenosis or neuroforaminal encroachment.” Dr. Datta
also did not explain what objective findings supported his view that appellant sustained an
aggravation of degenerative disc disease on June 17, 2005, nor did he explain why these
diagnoses did not appear in his reports until six months after the injury.
The Office obtained a second opinion. Dr. Gott examined appellant and reviewed her
record, including the reports and imaging studies generated by Dr. Datta. He could not identify
any new neurocompressive pathology that might have resulted from the June 17, 2005 injury.
The disc osteophyte complex seen at C6-7 in the MRI scans of July and September 2005 was a
residual of her first surgery, and appellant related the chronic weakness in her right upper
extremity to the weakness that occurred following her first disc injury in 2004. Dr. Gott was of
the opinion that appellant sustained cervical strain on June 17, 2005 without additional
neurocompressive injury. This appeared consistent with appellant’s history of injury and with
Dr. Datta’s observation that appellant did very well from her surgery in 2004, with significant
improvement of both neck and arm pain, and then suffered a new onset of pain on June 17, 2005.
The Office therefore accepted appellant’s claim for cervical sprain and paid compensation.
On January 23, 2008 Dr. Seni reported that appellant’s physical examination was
completely within normal limits. Appellant did not have restriction of the neck muscles on
examination. There were no current objective findings to support that continuing residuals of the
accepted neck sprain were still present and active. So it was Dr. Seni’s opinion that the accepted
condition had resolved entirely. Further, resolution of the accepted condition made broad sense
3

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).

6

because he reasoned that a neck sprain should not last more than 60 days, according to official
disability guidelines, and appellant’s neck sprain occurred two and a half years earlier.
The Board finds that Dr. Seni’s opinion represents the weight of the medical evidence on
the issue of whether appellant continued to suffer from the accepted cervical sprain. It is
important to note that appellant’s physicians focused on other matters -- intervertebral discs,
radiculopathy, spinal cord injury -- and did not directly address whether appellant continued to
suffer from the accepted medical condition. So there was no conflict in medical opinion on this
particular issue. For this reason, Dr. Seni should not be regarded as an impartial medical
specialist but as a second opinion physician. Although appellant gave him a history of injury
that varied in small detail from her contemporaneous account, the Board finds that Dr. Seni had a
good factual and medical foundation of his opinion, and he offered what appears to be a sound
and rational medical opinion on the narrow issue of whether appellant continued to suffer from
the accepted cervical sprain. The Board will therefore affirm the Office hearing representative’s
November 3, 2008 decision affirming the termination of appellant’s compensation for the
accepted condition of cervical sprain.
On appeal, appellant’s attorney takes issue with Dr. Seni’s status as an impartial medical
specialist because he was partners with Dr. Hofmann, who previously examined appellant.4 But
Dr. Seni was not an impartial medical specialist on the issue of continuing residuals of the
accepted cervical sprain, and the letterhead of the two physicians does not demonstrate they were
partners.5 Appellant’s representative also takes issue with Dr. Seni’s statements with respect to
other medical conditions, but those statements are immaterial to the Office’s termination of
compensation for the accepted condition of cervical sprain. Counsel notes that Dr. Seni
inaccurately described what happened on July 17, 2005. Dr. Seni was simply relating what
appellant had told him, and he related this history only to explain how the mechanism of injury
was inconsistent with a spinal cord lesion, which again is immaterial to the question raised by the
Office’s termination of benefits. Counsel noted that appellant had a preexisting cervical fusion
and that her cervical condition was permanently aggravated by her accepted injury. However,
Dr. Seni was aware of appellant’s preexisting cervical condition and found no restriction of her
neck muscles on physical examination and no current objective findings to support that
continuing residuals of the accepted cervical sprain were still present and active. The weight of
medical opinion does not support appellant’s contentions.
LEGAL PRECEDENT -- ISSUE 2
A claimant seeking compensation under the Act has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence,6
4

See Raymond E. Heathcock, 32 ECAB 2004 (1981) (holding that the Office could not use the report of one
physician to resolve a conflict in medical evidence because he was an associate of another physician previously
connected with the case, and therefore was not completely independent).
5

The letterhead suggests that the Office found Dr. Hofmann and Dr. Seni through a service that networks
physicians in the Dayton area. It does not show that they are associates or partners in the same medical practice.
6

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

7

including that she sustained an injury in the performance of duty and that her disability for work,
if any, was causally related to the employment injury.7
Causal relationship is a medical issue,8 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s opinion on whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated factors of
employment. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.10 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.11
ANALYSIS -- ISSUE 2
The Office that the weight of the medical evidence did not establish a causal relationship
between the work incident on June 17, 2005 and other suggested diagnoses. Appellant bears the
burden of proof to establish such a causal relationship and her entitlement to appropriate
compensation benefits.
As noted Dr. Datta’s opinion was unrationalized in addressing how the June 17, 2005
incident at work caused a disc herniation at C3-4 with radiculopathy into both arms and a
permanent aggravation of degenerative disc disease. This evidence had too little probative value
to support a conflict warranting referral to an impartial medical specialist. Dr. Datta also noted
what appeared to be a spinal cord abnormality at approximately the C4-5 level on MRI scan,
representing either a focal collection of hemosiderin or capillary telangiectasia. But he refrained
from associating this diagnosis with the June 17, 2005 work incident. After comparing
appellant’s April 2004 MRI scan, he reported that it might indicate something preexisting. So on
this point as well, Dr. Datta’s opinion did not establish a causal relationship to the work incident
on June 27, 2005.

7

Elaine Pendleton, 40 ECAB 1143 (1989); see Daniel R. Hickman, 34 ECAB 1220 (1983).

8

Mary J. Briggs, 37 ECAB 578 (1986).

9

Victor J. Woodhams, 41 ECAB 345 (1989).

10

5 U.S.C. § 8123(a).

11

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

8

Dr. Shenoy, appellant’s neurologist, reported that the 2004 MRI scan showed no
evidence of a spinal cord injury or spinal cord compression, but the postinjury MRI scan in
July 2005 suggested a signal abnormality at C4-5, which reflected focal hemosiderin deposits
consistent with a spinal cord trauma. Appellant did not have symptoms after the initial surgery
to explain the lesion. Dr. Shenoy concluded that it was most likely that she suffered a spinal
cord injury on June 17, 2005 and all of her current symptoms were probably a result of the spinal
cord injury.
This created a conflict with Dr. Gott, who reported that the June 17, 2005 incident caused
a cervical strain without neurocompressive injury. It was therefore appropriate for the Office to
refer appellant to Dr. Hofmann, a Board-certified orthopedic surgeon, for an impartial medical
evaluation pursuant to section 8123(a) of the Act.
The Office provided Dr. Hofmann with the case record and a statement of accepted facts
so he could base his opinion on a proper foundation. Dr. Hofmann examined appellant and
reviewed her record. He stated that no clinical neurologic objective findings consistent with a
diagnosis of cervical myelopathy were documented in the medical records or on appellant’s
current physical examination. Like Dr. Shenoy, Dr. Hofmann compared the April 2004 and
July 2005 MRI scans, but he came to a different conclusion. He agreed with Dr. Shenoy that the
April 2004 MRI scan did not describe a cord lesion, but neither did the July 7, 2005 MRI scan,
only three weeks after the employment injury, describe typical recent trauma changes.
Dr. Hofmann answered Dr. Shenoy’s conclusion by reasoning that if an acute injury occurred on
June 17, 2005 leading to an injury of the spinal cord, it would be unlikely that by July 7, 2005 no
other signs of recent injury would be present, such as edema or hemorrhage of the adjacent
structures. He also reasoned that the mechanism of injury of lifting baggage was not consistent
with a significant injury to the spinal cord in the absence of a spinal compressive lesion. In his
view, the signal abnormality first appreciated on the July 7, 2005 MRI scan was more likely due
to the prior anterior cervical fusion from C5 to C7 in 2004. Appellant’s symptoms were more
likely due to the progression of the degeneration of the disc at C4-5 adjacent to the prior fusion.
Her clinical course of no improvement since June 17, 2005 and the spontaneous worsening she
suffered in July 2007 was likewise consistent with a gradual degenerative condition than a onetime injury on June 17, 2005.
The Board finds that Dr. Hofmann’s opinion is based on a proper factual and medical
background and is sufficiently well reasoned that it must be accorded special weight in resolving
the conflict on whether the work incident on June 17, 2005 caused a spinal cord injury.
Appellant has not met her burden of proof on this point. Nor does the medical evidence establish
that the June 17, 2005 incident caused a herniated disc at C3-4 with radiculopathy or a
permanent aggravation of her degenerative disc disease.
On appeal, it was argued that Dr. Hofmann did not consider the effect a strain or sprain
would have on a preexisting surgical hardware type change and did not acknowledge that
appellant returned to work for approximately one year following her fusion surgery before
suffering an injury on June 17, 2005. The representative suggests a permanent aggravation.
However, Dr. Hofmann, a Board-certified orthopedic surgeon, acknowledged that appellant felt
better after her 2004 surgery, that follow-up x-rays showed a solidly-healed fusion, and that she
was able to return to work six weeks after the operation. Appellant worked until June 27, 2005.

9

Dr. Hofmann based his opinion on a good factual and medical foundation and did not support
that appellant’s preexisting cervical condition was permanently aggravated by his accepted
injury.
CONCLUSION
The Board finds that the Office has met its burden to justify the termination of appellant’s
compensation for the accepted medical condition of cervical sprain. The Board also finds that
appellant has not met her burden to establish that the work incident on June 17, 2005 caused
another medical condition, such as a disc herniation at C3-4 with radiculopathy, a permanent
aggravation of her degenerative disc disease or a spinal cord injury.
ORDER
IT IS HEREBY ORDERED THAT the November 3, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

